Citation Nr: 0001826	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left patella.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from August 1979 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for 
chondromalacia of the left and right patellae and assigned 
non-compensable ratings, effective from June 28, 1996.  The 
RO also assigned a 10 percent rating, pursuant to 38 C.F.R. 
§ 3.324, for the veteran's chondromalacia of the left and 
right patellae.  By rating action in September 1997, the RO 
granted 10 percent ratings for both chondromalacia of the 
left patella and chondromalacia of the right patella, 
effective from June 28, 1996.  The veteran has continued her 
appeal.

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the issues on 
appeal--and a claim for an increased rating of a service 
connected disability.  Accordingly, the issues for appellate 
consideration are reflected on the first page of this 
decision in accordance with Fenderson.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's chondromalacia of the left patella is 
manifested by mild symptoms and functional impairment, 
including during flare-ups, that is comparable to moderate 
knee impairment.

3.  The veteran's chondromalacia of the right patella is 
manifested by mild symptoms and functional impairment, 
including during flare-ups, that is comparable to moderate 
knee impairment.


CONCLUSIONS OF LAW

1.  A 20 percent rating is warranted for the veteran's 
chondromalacia of the left patella.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(1999).

2.  A 20 percent rating is warranted for the veteran's 
chondromalacia of the left patella.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records showed that the veteran complained of 
bilateral knee pain and swelling on numerous occasions, and 
received treatment for both knees during service.  In April 
1984 she was placed on a profile for tendonitis of the knees.  

In a private medical report dated in November 1995, Ronald H. 
Sacks, M.D. reported that an MRI of the right knee showed 
advanced chondromalacia of the articular cartilage of the 
superior aspect of the trochlear groove of the femur with 
denuding of the cartilage and fissures and cysts of the 
subchondral bone.  It was noted that there were lower grades 
of chondromalacia involving both the medial and lateral 
facets of the patella.  The patella was noted to be tilted 
medially with lack of congruence of the vertical ridge with 
the deepest portion of the trochlear groove, which appeared 
to be secondary to disruption of the lateral retinaculum with 
partial disruption of the vastus lateralis tendon.  

A document dated in February 1996 from the Orthopedic 
Institute of Central New York showed that the veteran could 
return to full time work, with permanent restrictions of no 
repetitive stair climbing, squatting or kneeling.  She was 
also directed to use knee pads for kneeling.

In a letter dated in March 1996 from Farouq Al-Khalidi, M.D. 
it was noted that the veteran reported that on August 16, 
1995 she sustained an injury to her right knee joint while at 
work as a laborer, and she caught her right heel in a steam 
drum and twisted the knee.  She reportedly wrenched the knee 
but did not fall down, and felt very sharp pain that went 
away gradually.  She kept on working despite the knee 
soreness that developed the following day.  She was seen by 
her family physician the next day and the condition was 
diagnosed as a strain.  The family physician prescribed 
medication and kept the veteran out of work for about 10 
days, after which she returned to work on light duty for 
about two weeks.  She had been doing her regular job, except 
she was restricted from repeated stair climbing, kneeling, 
squatting, and repeated bending of her knees.  Examination 
showed that she had minimal symptoms in her knees.  Both 
knees revealed evidence of skin calluses over the patellar 
tendon, which indicated long-standing repeated kneeling.  
Both knees revealed full range of motion and there was coarse 
crepitation in the right patello-femoral articulation, in 
particular from 39 to 45 degrees of flexion.  Crepitation was 
fine in the left knee joint compared to the right, and the 
patello-femoral compression test was positive, bilaterally.  
The collateral and cruciate ligaments were intact and the 
menisci appeared intact.  There was mild effusion of the 
right knee joint, compared to the left.  There was no 
evidence of asymmetry or atrophy in the thigh or calf 
muscles.  The diagnosis was bilateral chondromalacia of the 
patella, moderate in the right knee, mild in the left.  

In the March 1996 letter, Dr. Al-Khalidi opined that the 
veteran appeared to have had a history of pre-existing 
chondromalacia of the patello-femoral articulation in both 
knees, and that currently, the chondromalacia in her right 
knee appeared to be more advanced.  Dr. Al-Khalidi also 
reported that the degenerative changes appeared to be more 
severe in the femoral trochlea than in the patella itself, 
but the symptoms were usually pain, swelling, and weakness.  
Dr. Al-Khalidi indicated that she had a pre-existing 
condition of chondromalacia patellae which had been 
aggravated due to her work activities which required 
stressful use of the knees.  Dr. Al-Khalidi noted that at 
least 50 percent of her disability was apportioned to the 
work-related injury, as far as the right knee was concerned, 
and that her left knee did not appear to be an immediate 
cause of disability.  Dr. Al-Khalidi also noted that there 
had been no loss of function as a result of the accident, and 
that it was merely an aggravation of a pre-existing 
condition.  As to her physical capabilities, Dr. Al-Khalidi 
reported that she could perform work not requiring repeated 
kneeling, squatting or bending of the knee, such as going up 
and downstairs.  She could perform activities such as a desk 
job and walking without excessive climbing or twisting of the 
knee.  It was also noted that prolonged walking and standing 
would be better if she did it on something other than 
concrete or hard floors, and if that was not available, she 
should wear work shoes with thick rubber soles.  

Treatment records dated from October 1995 to February 1996 
showed that the veteran received treatment from Anthony D. 
Cicoria, M.D. and Melissa Tworkowsky, P.A., for her right 
knee.  In October 1995 she was seen for increased pain of her 
right knee.  She reported that on August 16, 1995 she caught 
the heel of her work boot on a steel drum and the next 
morning developed pressure and pain surrounding the knee cap.  
The next day she was seen by Dr. Steinbach and was taken out 
of work for 10 days.  She was released back to light duty 
until September 1995.  She indicated that things were going 
well until a few weeks ago when she developed increased pain, 
not just on weight bearing, but even on rest periods.  It was 
noted that the cement floor seemed to make it worse at work.  
Examination showed a slight lateral patellar maltracking, and 
definite plica of the right knee and chondromalacia patellar.  
An audible clicking was noted.  She was to remain on light 
duty with no standing or sitting for long periods of time and 
no kneeling or squatting.  On November 14, 1995 she reported 
intermittent pain that was made worse while maintaining any 
position where her knee was flexed.  She also noted that it 
was worse with weight bearing.  Examination of the right knee 
revealed no ecchymosis, edema or effusion.  She had full 
range of motion with crepitus, and there was patellar 
tenderness with compression through range of motion.  The 
assessment was patellofemoral malalignment syndrome, right 
knee, and chondromalacia patella, right knee.  At that point 
the veteran did not feel she was capable of working full time 
at her regular job.  

A private treatment record showed that in November 1995 the 
veteran reported that her symptoms had been relieved somewhat 
by the anti-inflammatories and the physical therapy, and 
claimed that wearing the brace had made a great difference.  
She reported that her pain was mostly resolved and wanted to 
try to return to work.  She was allowed to return to work 
full time doing her regular job, but restrictions were placed 
for three months including refraining from any repetitive 
stair climbing, squatting or kneeling, and she was to use a 
pad for any kneeling.  In February 1996 she was seen for 
follow-up and examination showed crepitus with range of 
motion.  The assessment was advanced chondromalacia of the 
patella and patellofemoral malalignment.  Her restrictions 
were continued and she was allowed to continue working.  

Received in October 1996 was a statement from the veteran in 
which she reported receiving no medical treatment for her 
knees from February 1985 to September 1995 because she had no 
money or insurance and because the last military doctor she 
saw told her it was tendonitis, that would "come and go", 
and she would just have to learn to live with it.  She did 
that until August 1995 when she twisted her right knee, 
thereby aggravating her right knee condition.  She claimed 
she was laid off in April 1996 and due to her knee condition, 
was not called back.  She claimed that since the work 
accident she lived with constant pain, that was worse on some 
days.  She claimed that finding work had become difficult as 
she could no longer use the electrician skills she gained in 
service.  She contended that if her knees had been properly 
evaluated and treated, including cross training into another 
job, they may not be as bad as they were.  She was trying to 
find a job that would meet the doctor's restrictions, but 
claimed she was at the point where she would have to take 
whatever she found even if it would cause the knees to 
deteriorate faster.

On VA examination in October 1996 the veteran reported that 
she was "unemployed due to severe range of motion work 
restrictions on her lower legs".  She indicated that in 1995 
she had a torsion injury to the right knee which disclosed no 
fracture.  She brought with her an MRI scan of her right knee 
done in November 1995.  The examiner noted that the MRI 
findings were compatible with chondromalacia patella.  The 
examiner indicated that it would have been nice to have a 
similar study of the left knee, but noted that one could 
assume by the history that the left knee findings would also 
be compatible with chondromalacia patella.  Examination of 
the patella showed full range of motion, with flexion to 140 
degrees and to 0 degrees in the neutral position.  There was 
no edema, and no gross swelling or tenderness noted.  The 
right patella was deemed to be somewhat more mobile than on 
the left, and there was no gross joint instability noted.  
The impressions were chondromalacia patella, right, possibly 
bilateral, and that it was a chronic condition that existed 
while she was in the Air Force from 1979 to 1985.

In her April 1997 notice of disagreement, the veteran 
reported that because of her bilateral knee condition she 
could not kneel, squat, or bend, and could not keep her legs 
in one position for an extended period of time.  She could 
not climb stairs, could not keep her legs straight, and took 
Advil for constant pain.  She reported that there was no pain 
to the touch of her knees, but there was much pain on motion.  
She requested another examination, to include taking an MRI 
and x-rays.  

On VA examination in June 1997 the veteran reported that she 
continued to have aching pain intermittently, and that flare-
ups occurred about once a month, lasting from one to two 
days.  She reported that she twisted her right knee in 1995 
while working for a utility company.  She reported no history 
of traumatic injury or knee pain prior to service.  She 
indicated that her job as an electrician required bending, 
squatting, and lifting.  Because she had to work, she limited 
her activities at home, including yard work, and indicated 
that symptomatic relief was achieved with analgesics, non-
steroidal anti-inflammatory drugs, and rest.  She reported 
having daily pain that was worse on the right, and was 
exacerbated by high humidity and very cold weather.  
Examination showed no lower extremity atrophy and no knee 
joint effusion or erythema.  Motor strength was normal and 
deep tendon reflexes were normal bilaterally.  Range of 
motion of the knees was 0 to 130 degrees bilaterally.  There 
was crepitus present bilaterally, worse on the right.  There 
was no joint laxity or instability noted.  There was also no 
fatigue, weakness, or incoordination noted.  The impression 
was history of bilateral chondromalacia patella, consistent 
with the examination.  The examiner noted that this condition 
limited functional activity by causing chronic pain and 
limited the veteran's stair climbing, kneeling, and bending 
activities.  The examiner indicated that this may be worse 
with acute flare-ups and overuse.  The examiner also noted 
that it was impossible to quantify this further in degrees 
since she was not having a flare-up.  

Received in June 1997 was the veteran's substantive appeal 
(VA Form 9) in which she indicated that she had full range of 
knee motion, but it was restricted by pain.  She was supposed 
to use a pad for kneeling, but she could not do this very 
often.  She had no pain to touch in the knee.  She was seldom 
without any pain, and indicated that it ranged from mild in 
the morning to extreme, which included her whole leg from the 
hip to the ankle.  She claimed that on average she took an 
over the counter anti-inflammatory 2 to 3 times per week, and 
that most of the time it would reduce the pain to a tolerable 
level, but did not eliminate it.  She indicated that her pain 
increased if she climbed more than one flight of stairs or if 
she walked or stood on hard surfaces for more than two hours, 
or if she sat for more than one hour without being able to 
stretch her legs, or if she drove for more than a half hour 
without stopping to stretch.  She no longer rode a bike or 
went ice skating, canceled plans to go backpacking, and 
claimed that any recreational activities had to be carefully 
considered.  She also claimed that her knees affected her 
work ability, and that she worked for half of what she used 
to make or could be making without the problem.  She had to 
consider every aspect of any potential job, and how much 
sitting or standing was involved, and whether there was 
stairs or an elevator.  She claimed that it was difficult in 
the current job market because all of her skills were in 
physical labor, which she could no longer do.  She reported 
that the company she worked for took a chance on her, despite 
her lack of computer skills and that her advancement in the 
company would be dictated by her physical condition.  She 
claimed that the condition would only get worse as time went 
on, and that two doctors have said that she is looking at 
knee replacement probably by age 45.  She requested that her 
percentage of disability be raised to 50, claiming that it 
affected her everyday life and her work ability.  

By rating action in September 1997 the RO granted 10 percent 
ratings for both chondromalacia of the left patella and 
chondromalacia of the right patella, effective from June 28, 
1996.  

In another VA Form 9 dated in October 1997, the veteran 
contended that she had knee pain on motion, and could not 
kneel, stand, bend, or keep her knees in one position for an 
extended period of time.  She could not climb stairs and 
could not keep her legs straight.  

In August 1998 this matter came before the Board and was 
remanded to the RO for further evidentiary development.  It 
was noted that the prior VA examinations did not comply with 
the decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), in that 
they did not adequately portray the extent of functional 
disability due to pain in accordance with the Court's 
directives.  

By letter dated in August 1998, the RO requested that the 
veteran provide the names and addresses of all health care 
providers, VA and non-VA, who had treated or evaluated her 
knee condition since 1996, as well as provide the date and 
place for any VA treatment, and complete an authorization for 
release of information for any non-VA treatment.  

In a statement dated in August 1998, the veteran reported 
that she had not been to a doctor since her last visit with 
Dr. Cicoria on February 21, 1996, at which time she was 
reportedly told that if the pain increased or got worse 
(which she claimed had happened), then cortisone shots could 
be tried.  She indicated that since extended use of cortisone 
shots could result in ligament damage she was hesitant to use 
that method.  She claimed she was also told that a knee 
replacement would be in the near future, but preferred to 
keep her real knee as long as possible.  She claimed that 
overuse of pain medication and inflammatories had side 
effects and that at that time she was just living with the 
pain.  She reported that she stuck to the restrictions as 
best that she could, but she still had days where she could 
hardly walk because of the pain.  She indicated that her life 
had changed and continued to change because of this condition 
and the pain and limitations.  

In a response received in September 1998, Twin Tier 
Orthopedic reported that the veteran was not a patient of 
theirs, and she was seen only once for an independent medical 
examination.

In a letter from the RO to the veteran dated in February 
1999, the RO noted that the veteran had reported having a 
workman's compensation claim evaluation, and asked her 
whether there had been another injury to her knees.  The RO 
requested that she provide information as to the nature of 
the workman's compensation claim.

In a statement dated in February 1999, the veteran reported 
that she had not seen a physician since February 1996.  She 
indicated that the doctors she saw for the workman's 
compensation claim were Dr. Cicoria and Dr. Al-Khalidi.  She 
claimed that the workman's compensation claim was closed in 
1997 and that her on-the-job injury aggravated a pre-existing 
condition.  She claimed that the problem was getting worse, 
that she lived with pain all the time, and that her medical 
options were few.  Most of the time she lived with pain 
instead of taking an anti-inflammatory, because of the 
potential side-effects.  She claimed that steroid shots had 
the potential of destroying the knee stability and would only 
offer temporary relief.  She also indicated that knee 
replacements were an option, but that she and the physicians 
were reluctant to do that due to her young age.  She also 
reported that the RO already had all the medical records from 
doctors she had seen since getting out of the Air Force, and 
that there was no new evidence to submit.

On VA examination in August 1999 the veteran reported having 
constant pain in both knees, and having flare-ups once per 
month.  She did not know what brought on the flare-ups, and 
indicated that during a flare-up she experienced pain 
throughout the entire leg.  If she sat for any length of time 
she had stiffness in her knees, and standing on a hard floor 
and going up and down stairs was difficult for her.  She was 
unable to kneel, squat, or stoop without extreme discomfort.  
If she did happen to get down on the floor in a squatting or 
kneeling position, she had a great deal of difficulty 
standing up.  She denied having any swelling of her knee, and 
weather aggravated her discomfort.  She indicated that the 
knee pain occasionally disrupted her sleep.  Traveling was 
reportedly uncomfortable for her due to the knee stiffness 
which she experienced after 30 minutes of traveling.  
Physical examination showed that she ambulated without 
evidence of a limp, and examination of the knees showed no 
evidence of deformity or effusion.  She had crepitus on 
motion of both knees, which the examiner opined to be 
moderate.  She had slight discomfort on palpation of the 
medial aspect of the right knee at the joint line.  She had a 
popliteal cyst in the right knee, which was mild in nature.  
Stress examination of both knees revealed no evidence of 
instability, either anterior-posterior or medially or 
laterally.  She could flex the right knee to 130 degrees and 
was able to fully extend the right knee.  There was no 
evidence of any flexion contracture.  Left knee flexion was 
possible to 125 degrees and she was able to fully extend the 
left knee.  It was noted that motion testing of the knee was 
accomplished with a goniometer, both active and passive range 
of motion were approximately the same, and she experienced no 
pain even at the extremes of motion.  The examiner opined 
that the veteran was experiencing symptoms of chondromalacia 
patellae of both knees, the severity of which the examiner 
classified clinically as mild.  The examiner also opined that 
her right and left knees did not exhibit any weakened 
movement or incoordination attributed to the service-
connected disability.  The examiner noted that it was 
possible that excess fatigability could "come into play" 
since the veteran tended to avoid activities which stressed 
her knees.  The examiner also noted that if in fact the 
veteran should be required to get into a situation where she 
had to stress her knees, fatigability would "come into 
play", and if so, incoordination could result.  

Received in October 1999 was a statement from the veteran in 
which she reported that the 1999 VA examination lasted 10 to 
15 minutes and was no different from the two previous 
examinations.  She indicated that the reason the RO had not 
received a reply from Dr. Cicoria and Dr. Steinbach was that 
she had already submitted copies of these records with her 
original claim and the records were probably no longer be 
available.  She included duplicate copies of records from 
Twin Tier Orthopedics and from Dr. Cicoria, and indicated she 
did not have records from Dr. Steinbach.  She claimed that 
these records showed that her condition was more than mild.  
As to the VA examination in August 1999, she did not think 
the examiner could make an adequate determination as to her 
condition in 10 to 15 minutes.  She claimed that the examiner 
failed to mention that the once a month flare-up involved her 
entire leg and that the increased pain was not alleviated by 
medication.  She could not pinpoint what caused these flare-
ups, and indicated that one day it was activity and another 
day it was the weather.  She claimed that it was not 
mentioned that she took an over-the-counter medication 2 to 3 
times a week to lessen the increased pain of minor flare-ups.  
She also indicated that "of course there was no increased 
pain" when the VA examiner bent her knees, because she was 
lying on her back on the examination table and the examiner 
bent her knee only once, with no repeat of motion and no 
weight bearing.  She indicated that the examiner did ask her 
to walk on her heels and then on her toes, which were not 
normal movements, but that if she had to do them for any 
length of time they would increase her pain.  She claimed 
that the VA examiner completely ignored her complaints of 
what happened when she straightened up from kneeling, 
bending, or squatting and that at those times she had a bulge 
on the side of her knee accompanied by extreme pain, and the 
knee would not support her weigh.  She tried to keep from 
doing things that would aggravate and further deteriorate her 
knees, but that was not always possible.  She indicated that 
the restrictions caused lifestyle changes and problems in her 
home and work.  She lived with daily mild pain and claimed 
that the following activities caused increased pain:  
ascending and descending stairs, kneeling, bending, and 
squatting, standing for more than two hours on a hard floor, 
sitting or driving in a car for more than two hours, sitting 
in a chair for more than three hours, walking for more than 1/2 
hour on a hard surface or walking for more than two hours on 
soft ground.  She had to give up many activities to 
accommodate the problems in her knees.  She claimed that the 
VA examiner did nothing to determine how or when pain limits 
her movements, and that for the most part her knee was stable 
except when standing from a kneel, squat, or bend position.  
She claimed that she had limitation of movement because she 
avoided activities that increased pain.



Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Regulations require, in 
evaluating a given disability, that disability be viewed in 
relation to its whole recorded history.  38 C.F.R. §§ 4.1, 
4.2, 4.41.  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  As indicated above, the Court recently noted a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability, 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  
Schafrath, supra. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.). Therefore, to the extent possible, the degree 
of additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted. Additionally, it is the intent of the rating schedule 
to recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

The veteran contends that she has chronic pain in the knees, 
that is increased with activity, repetitive use of the knees, 
and weight-bearing.  The veteran's service-connected knee 
disabilities are each currently evaluated as 10 percent 
disabling, under the provisions of Diagnostic Code 5257 
pertaining to knee impairment to include recurrent 
subluxation or lateral instability.  Pursuant to that 
diagnostic code, a 10 percent rating is assigned for slight 
impairment.  Moderate impairment warrants a 20 percent 
rating.  A maximum 30 percent evaluation is provided where 
impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).  

Also for consideration are the diagnostic codes pertaining to 
limitation of motion of the knees.  A 10 percent rating is 
warranted if the evidence shows limitation of flexion to 45 
degrees or limitation of extension to 10 degrees.  A 20 
percent rating is warranted if the evidence shows limitation 
of flexion to 30 degrees or limitation of extension to 15 
degrees.  See Diagnostic Codes 5260, 5261, respectively.  
Full range of motion of the knee is from 0 degrees to 140 
degrees in flexion and extension. 38 C.F.R. § 4.71, Plate II.

The objective evidence in this case shows that the veteran 
has exhibited a normal gait and had full range of knee 
motion, bilaterally, with no pain objectively demonstrated on 
range of motion.  There has been no evidence of instability 
in either knee.  Application of the rating criteria to the 
medical evidence related to the knees demonstrates that a 
compensable evaluation would not be warranted under the 
provisions of Code 5260 and 5261 inasmuch as there is no 
evidence of restriction of range of leg motion to support 
such a rating.  The Board also notes that the record presents 
no evidence of instability or subluxation to support a rating 
in excess of 10 percent, on that basis, pursuant to 
Diagnostic Code 5257.  

Nevertheless, in determining the appropriate rating, the 
Board has also considered the veteran's "functional loss" due 
to her bilateral knee disability.  38 C.F.R. § 4.40.  As 
noted above, in DeLuca, the Court held that the factors set 
forth in 38 C.F.R. §§ 4.40, 4.45 are for consideration in 
determining the extent of functional impairment associated 
with disabilities of the musculoskeletal system.  DeLuca, 8 
Vet. App. 202, 206 (1995).  Thus, additional disability due 
to absence of part, or all, of the necessary bones, joints 
and muscles or associated structures; deformity; adhesions; 
defective innervation; pain supported by adequate pathology; 
weakness; and other pathology must be considered.  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements, including less movement 
than normal, excess fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45.

Here, the veteran has reported having constant pain due to 
her bilateral knee disability and increased pain with 
repeated use, during flare-ups, and with weightbearing.  She 
reported that the following activities caused increased pain:  
ascending and descending stairs, kneeling, bending, and 
squatting, standing for more than two hours on a hard floor, 
sitting or driving in a car for more than two hours, sitting 
in a chair for more than three hours, walking for more than 1/2 
hour on a hard surface or walking for more than two hours on 
soft ground.  She indicated that her knee was stable except 
when standing from a kneel, squat, or bend position.  She 
claimed that she had limitation of movement because she 
avoided activities that increased pain.  

Treatment records dated from October 1995 to February 1996 
showed that the veteran received treatment following a work 
accident and had restrictions placed on her, including 
refraining from any repetitive stair climbing, squatting or 
kneeling, and using a pad for any kneeling.  On VA 
examination in 1997 she reported aching pain intermittently 
and flare-ups once a month.  The examiner noted that her 
bilateral chondromalacia patellae limited functional activity 
by causing chronic pain and limited her stair climbing, 
kneeling, and bending activities.  The examiner indicated 
that this may be worse with acute flare-ups and overuse, but 
it was impossible to quantify this in degrees since she was 
not having a flare-up.  On VA examination in August 1999 she 
reported having constant pain in both knees and having flare-
ups once per month.  She indicated that during a flare-up she 
experienced pain throughout the entire leg.  The examiner 
opined that she veteran was experiencing mild symptoms of 
chondromalacia patellae of both knees, and that her right and 
left knees did not exhibit any weakened movement or 
incoordination attributed to the service-connected 
disability.  The examiner also noted that it was possible 
that there was excess fatigability since the veteran tended 
to avoid activities which stressed her knees.  The examiner 
also noted that if in fact the veteran was in a situation 
where she had to stress her knees, fatigability would occur, 
and if so, incoordination could result.  

Accordingly, the objective evidence of record and the 
functional impairment due to pain on use and flare-ups must 
be evaluated in light of the provisions of DeLuca and 38 
C.F.R. §§ 4.40, 4.45.  Based on an analysis of the veteran's 
functional ability, the Board concludes that a 20 percent 
evaluation is warranted for each knee on the basis that the 
functional loss is equivalent to moderate knee impairment 
under Diagnostic Code 5257.  The Board has also considered 
whether the veteran is entitled to a rating of 30 percent for 
either knee.  Although a higher evaluation is provided for 
severe knee impairment under Diagnostic Code 5257, the 
veteran has never been found to have such impairment, or 
comparable impairment, of the knees.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
her bilateral knee condition.  Neither does the record 
reflect "marked interference" with employment, despite the 
veteran's statements that her bilateral knee condition 
affected her ability to work.  

The veteran has submitted evidence of time off from work (10 
days) after a work-related knee injury in August 1995, and 
that she was placed on light duty for a short period of time, 
with restrictions including no standing or sitting for long 
periods of time and no kneeling or squatting.  In early 
November 1995 she did not feel she was capable of working 
full time at her regular job.  Several weeks later she 
reported that her symptoms had been relieved, her pain was 
mostly resolved, and she wanted to try to return to work.  
She was allowed to return to work full time doing her regular 
job, but restrictions were placed for three months including 
refraining from any repetitive stair climbing, squatting or 
kneeling, and she was to use a pad for any kneeling.  In 
February 1996 her restrictions were continued and she was 
allowed to continue working.  On VA examination in 1996 she 
reported that she was "unemployed due to severe range of 
motion work restrictions on her lower legs", and claimed 
that her job as an electrician required bending, squatting, 
and lifting.  On VA examination in 1997 she claimed that her 
knees affected her work ability, and that she worked for half 
of what she used to make or could be making without the 
problem.  She was employed doing office work for telephone 
company, and reported that the company she worked for took a 
chance on her, despite her lack of computer skills and that 
her advancement in the company would be dictated by her 
physical condition.  On VA examination in 1999 she indicated 
that she was a full time student in environmental sciences 
and was working toward a degree which would permit her to be 
employed in a sedentary occupation.  Thus, while there has 
been interference with her employment, there is no evidence 
that there has been "marked" interference, as there is 
evidence she was able to continue working, although with some 
restrictions.  Thus, there is no basis to consider assignment 
of an extraschedular rating for the service-connected 
disability.  38 C.F.R. § 3.321.

The Board has considered whether the veteran is entitled to a 
"staged" rating for her service-connected disabilities, as 
dictated in Fenderson, and finds that at no time since she 
filed his claims for service connection have the service-
connected disabilities each been more than 20 percent 
disabling.


ORDER

A 20 percent rating for chondromalacia of the left patella is 
granted, subject to the regulations governing the payment of 
monetary awards.

A 20 percent rating for chondromalacia of the right patella 
is granted, subject to the regulations governing the payment 
of monetary awards.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

